

113 SRES 578 RS: Supporting the role of the United States in ensuring children in the world’s poorest countries have access to vaccines and immunization through Gavi, the Vaccine Alliance.
U.S. Senate
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 614113th CONGRESS2d SessionS. RES. 578IN THE SENATE OF THE UNITED STATESNovember 13, 2014Mr. Menendez (for himself, Mr. Rubio, Mr. Coons, Mr. Boozman, Mr. Durbin, Mrs. Boxer, Mr. Wyden, Mr. Cardin, Mr. Kaine, Mr. Markey, Mr. Wicker, Mrs. Feinstein, Mr. Blumenthal, Mrs. Shaheen, Mr. Brown, and Mr. Udall of New Mexico) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 4, 2014Reported by Mr. Menendez, without amendmentRESOLUTIONSupporting the role of the United States in ensuring children in the world’s poorest countries have
			 access to vaccines and immunization through Gavi, the Vaccine Alliance.Whereas, prior to 2000, the distribution of, and the resources for, vaccines for children in the
			 developing world were declining, immunization rates were stagnant or
			 decreasing, and nearly 30,000,000 children born in the developing world
			 each year were not fully immunized;Whereas, prior to 2000, it was common for new life-saving vaccines to take up to 15 years to be
			 introduced in the world's poorest countries;Whereas access to routine immunization and vaccines protect children from deadly but preventable
			 disease and contribute to national economic growth and poverty reduction
			 by ensuring people live longer, healthier, and more productive lives;Whereas, in 2000, the Bill & Melinda Gates Foundation, the United States, the United Nations Children's Emergency Fund
			 (UNICEF), the World Health Organization, the World Bank, bilateral
			 partners, developing countries, the private sector, including the vaccine
			 industry, civil society, and other partners joined forces to create a
			 public-private partnership called the Global Fund for Children's Vaccines
			 (now Gavi, the Vaccine Alliance) in order to expand access to new and
			 underused vaccines and support the introduction and scale-up of these
			 vaccines into routine immunization systems in the world's poorest
			 countries;Whereas partnership and sustainability are at the core of the Gavi model by requiring eligible
			 countries to contribute financing to some portion of their vaccine costs
			 and directly invest in immunizing their children;Whereas, by 2012, more than 65 developing countries working with Gavi were co-financing new and
			 underused vaccines and more than 20 countries are projected to graduate
			 between 2016 and 2020, moving toward fully funding their national
			 immunization programs;Whereas Gavi has transformed the market for vaccines by pooling demand from developing countries
			 matched with secure, predictable financing to make vaccines more
			 affordable and their supply more reliable, and encouraging research and
			 development of new vaccines;Whereas, as a result, Gavi has played a critical role in increasing the number of global vaccine
			 manufacturers selling to the world's poorest countries from 5 in 2001 to
			 13 in 2014;Whereas the price for the pneumococcal vaccine, which prevents pneumonia, is now more than 90
			 percent lower for Gavi-eligible countries than elsewhere, and the price of
			 rotavirus vaccines, which prevents diarrhea, is 67 percent lower in
			 Gavi-eligible countries;Whereas, with innovative financing mechanisms like the Advance Market Commitment and International
			 Finance Facility for Immunisation (IFFIm), Gavi ensures that appropriate
			 and affordable vaccines are available throughout the developing world;Whereas Gavi supports the financing and delivery of 11 vaccines, including those against
			 pneumococcal disease and rotavirus, the leading vaccine-preventable causes
			 of pneumonia and diarrhea, which kill more children under the age of five
			 than any other disease;Whereas Gavi collaborates closely with the Global Polio Eradication Initiative on the final push to
			 end polio, strengthening and bringing the inactivated polio vaccine into
			 routine immunization programs;Whereas strong immunization systems are critical to ensuring continuous coverage and sustainability
			 of new and routine immunization programs in implementing countries;Whereas Gavi supports the strengthening of health systems and local civil society organizations to
			 ensure effective immunization and health services;Whereas, since 2000, with support from the United States, the Bill & Melinda Gates Foundation, UNICEF, the World Health Organization, the World Bank, implementing
			 countries, donor governments, the private sector, and other donors and
			 partners, Gavi has supported country-led vaccine roll outs in 77 countries
			 to support the immunization of an additional 440,000,000 children and will
			 avert an estimated 6,000,000 deaths in the world's poorest countries;Whereas, in 2013, Gavi was ranked the second most transparent aid program in the Aid Transparency
			 Index, behind only the Millennium Challenge Corporation;Whereas, even with significant contributions by Gavi, only a small percentage of young children
			 worldwide receive all 11 life-saving vaccines universally recommended by
			 the World Health Organization;Whereas vaccines are widely regarded as one of the best buys in global health and recognized as one of the most efficient, cost-effective, and successful
			 health initiatives in history;Whereas, in 2012, leading experts on health economics ranked childhood immunization as one of the
			 three most cost-effective solutions to advance global health;Whereas, as one of the initial six donors, the United States has been an important supporter of
			 Gavi
			 and through the generosity of the people of the United States has
			 contributed almost $1,200,000,000 for the acquisition of life saving
			 vaccines;Whereas, at Gavi's first pledging conference in June 2011, the United States increased its support
			 and pledged $450,000,000 for fiscal years 2012 through 2014 to increase
			 access to new and underused vaccines, including pneumococcal and rotavirus
			 vaccines;Whereas, in addition to this three-year pledge, the United States contributed an additional
			 $90,000,000 to Gavi in fiscal year 2011;Whereas United States investment in Gavi complements and enhances the effectiveness of other
			 bilateral and multilateral United States investments in global health,
			 particularly in child survival;Whereas Gavi is committed to working with partners, including United States bilateral programs run
			 by the United States Agency for International Development (USAID) and the
			 Centers for Disease Control and Prevention (CDC), to ensure children in
			 developing nations have access to vaccines and immunizations;Whereas, in June 2012, the United States Government, together with the Governments of Ethiopia and
			 India as well as UNICEF, mobilized the world around the goal of ending
			 preventable child deaths by 2035;Whereas access to immunizations is a key component of reaching that goal;Whereas, in May 2014, at the World Economic Forum meeting in Abuja, Nigeria, African leaders
			 pledged to increase investment in their countries' immunization programs
			 by endorsing the Immunise Africa 2020 leaders’ declaration;Whereas, on May 20, 2014, Gavi called on donors to support an ambitious plan to immunize an
			 additional 300,000,000 children against potentially fatal diseases and
			 save an additional 5,000,000 to 6,000,000 lives between 2016 and 2020;Whereas Gavi needs donors to invest an additional $7,500,000,000 to support immunization programs
			 in developing countries from 2016 to 2020;Whereas, at the same time, implementing countries are expected to co-finance an additional
			 $1,200,000,000, an increase from almost $500,000,000 in 2011 through 2015;
			 andWhereas, with this support from donors and the global vaccine community, Gavi can reach its
			 1,000,000,000th child with critical vaccines by the early 2020s, nearly
			 double the number of lives saved since its founding, and unlock between
			 $80,000,000,000 and $100,000,000,000 in economic benefits through health
			 care savings and productivity gains:  
    Now, therefore, be itThat the Senate—(1)commends Gavi, the Vaccine Alliance, the Bill & Melinda Gates Foundation, the United Nations Children's Emergency Fund (UNICEF), the World Health
			 Organization, the World Bank, civil society, the private sector,
			 faith-based organizations, the international community, and implementing
			 countries on the progress that has been made on reducing child mortality
			 through the increased availability and distribution of vaccines;(2)affirms the continued support of the people and Government of the United States for the purchase of
			 vaccines for the world’s poorest
			 countries through Gavi as a cost-effective, efficient means to reduce
			 child mortality and as a critical component of meeting the United States
			 goal to end preventable maternal and child deaths;(3)supports the ideals and goals of Gavi to—(A)accelerate equitable uptake and coverage of vaccines;(B)improve the effectiveness and efficiency of immunization delivery;(C)improve sustainability of national immunization programs; and(D)shape markets for vaccines and other immunization products;(4)upholds that the United States is a critical donor in its work with other donors to perform
			 diplomatic outreach in seeking additional funding for Gavi in order to
			 leverage its commitment;(5)recognizes that the United States, in addition to being an important donor, is a critical technical
			 partner to Gavi, and the impact of United States investments to Gavi is
			 leveraged by providing direct technical assistance to implementing
			 countries and global bodies;(6)encourages the continued use of United States Agency for International Development (USAID) maternal
			 and child health and Centers for Disease Control and Prevention (CDC)
			 global immunization resources to strengthen local public health capacity
			 to introduce and sustain new and underutilized vaccines, that are
			 supported by Gavi, through routine immunization systems; and(7)encourages continued commitment and investment by the United States Government and international
			 donors, through Gavi, to the global effort to ensure that children in
			 developing nations have access to vaccines and immunizations.December 4, 2014Reported without amendment